                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

KRISTOPHER WELCH,

                          Plaintiff,

v.                                                                    Case No. 19-1057-JWB

BOARD OF COUNTY COMMISSIONERS OF
SEDGWICK COUNTY, KANSAS;
SHERIFF JEFF EASTER, in his official capacity; and
DETENTION SERGEANT ALEXANDER
(First Name Unknown), in his individual and
official capacity,

                          Defendants.


                                    MEMORANDUM AND ORDER

        This matter is before the court on Defendant Sedgwick County’s1 motion to dismiss the

claims against it. (Doc. 12.) The motion is fully briefed and is ripe for decision. (Docs. 20, 21.)

Sedgwick County’s motion is GRANTED for the reasons stated herein.

        I. Facts

        The following facts are taken from the allegations in Plaintiff’s complaint. Jeff Easter is

the elected Sheriff of Sedgwick County, Kansas, and is responsible for the administration and of

the policies and procedures of the Sedgwick County Adult Detention Facility (“the Jail”),

including the supervision and training of its employees. (Doc. 1 at 2.) Sergeant Alexander was a

Detention Deputy at the Jail at the relevant time. On March 13, 2017, while Plaintiff was a detainee

in the Jail, Alexander ordered him to change bunks. Alexander did not allow Plaintiff sufficient


1
  Defendants Board of County Commissioners of Sedgwick County, Kansas, and Sheriff Jeff Easter, who is sued only
in his official capacity as Sheriff of Sedgwick County, are referred to here collectively as “Sedgwick County.” See
Kentucky v. Graham, 473 U.S. 159, 165 (1985) (“Official-capacity suits … generally represent only another way of
pleading an action against an entity of which an officer is an agent.”) See also K.S.A. 19-105 (all suits against a
county in Kansas shall be brought against the county’s board of county commissioners).
time to comply, however, instead ordering him to “cuff up” and then slamming him against the

cell wall. After Plaintiff expressed his frustration, and while he was handcuffed and defenseless,

Alexander allegedly “punched Plaintiff from behind in the left side of his face, fracturing multiple

bones and causing Plaintiff to black out.” (Id. at 4.) Plaintiff alleges the force was unreasonable,

excessive, and without any legitimate purpose.

       Count One of the complaint asserts a claim against Defendant Alexander under 42 U.S.C.

§ 1983 for deprivation of the right to be free from cruel and unusual punishments. (Id. at 6.) Count

Two alleges a § 1983 claim against Sedgwick County for deprivation of the same right. Among

other things, Count Two alleges: that the excessive force used by Alexander “arose under

circumstances that are not unusual in a detention setting … with which detention officers must

deal”; that the unconstitutional force “was caused by Sedgwick County’s … failure to properly or

sufficiently train and supervise its detention deputies,” a failure which “amounts to deliberate

indifference … to the rights of persons [with] whom detention deputies must be in contact”; that

the “improper, lack of, or insufficient training and supervision related … to: training of detention

deputies to use only appropriate force, to recognize when detainees are in a defenseless position,

and to ignore comments of frustration from detainees”; that the “need for more or different training

and supervision of detention deputies is so obvious due to either Defendant Alexander’s use of

force in this case against a defenseless detainee or his deliberate indifference of such conditions

and the resulting use of force and injury”; that the force used by Alexander was “caused by a failure

of [Sedgwick County] to properly train, educate and supervise its detention deputies”; and that

such failures amount to “deliberate indifference by [Sedgwick County] to the rights of persons

with whom detention deputies come into contact … and such failures were authorized, ratified or

tolerated by [Sedgwick County.]” (Id. at 7-8.)



                                                 2
         Sedgwick County contends it is entitled to dismissal of Count Two pursuant to Fed. R. Civ.

P 12(b)(6). Among other things,2 it argues the complaint fails to state a claim under the failure-

to-train theory recognized in City of Canton v. Harris, 489 U.S. 378 (1989). It argues the

allegations are insufficient because Plaintiff does not state what training or supervision was

provided by Sheriff Easter, fails to allege facts showing deliberate indifference on the part of

Sedgwick County policymakers, and fails to show a causal link between the allegedly inadequate

training and the constitutional deprivation. (Doc. 13 at 6.) In response, Plaintiff argues he has

stated a plausible claim because although the allegations “rise from a single punching incident, …

the nature and extent of the injuries caused by that incident call into question, in and of themselves,

the training and supervision provided to Sergeant Alexander.” (Doc. 20 at 3.) Moreover, he argues

that Sergeant Alexander’s answer to the complaint “implicitly argu[es] that his training …

authorized him to use such violent force.” (Id. at 4.)

         II. Standard for Motion to Dismiss

         In order to withstand a motion to dismiss for failure to state a claim, a complaint must

contain enough allegations of fact to state a claim to relief that is plausible on its face. Robbins v.

Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

127 S. Ct. 1955, 1974 (2007)). All well-pleaded facts and the reasonable inferences derived from

those facts are viewed in the light most favorable to Plaintiff. Archuleta v. Wagner, 523 F.3d 1278,

1283 (10th Cir. 2008). Conclusory allegations, however, have no bearing upon the court’s

consideration. Shero v. City of Grove, Okla., 510 F.3d 1196, 1200 (10th Cir. 2007). Rule 12(b)(6)



2
  The Sedgwick County Defendants argue they are entitled to qualified immunity (Doc. 13 at 2), but qualified
immunity is not available to governmental entities. The Board of County Commissioners is sued here only as a
political subdivision (Doc. 1 at 2), not as individuals, and Sheriff Easter is likewise sued only in his official capacity.
(Id.) As such, Count Two is a claim against Sedgwick County, which cannot assert qualified immunity. See Seifert
v. Unified Gov’t of Wyandotte Cty./Kansas City, 779 F.3d 1141, 1159 (10th Cir. 2015) (“Only individuals, not
governmental entities, can assert qualified immunity.”)

                                                            3
“does not require that Plaintiff establish a prima facie case in her complaint, but rather requires

only that the Plaintiff allege enough factual allegations in the complaint to set forth a plausible

claim.” Pueblo of Jemez v. United States, 790 F.3d 1143, 1171–72 (10th Cir. 2015) (internal

citations omitted). In the end, the issue is not whether Plaintiff will ultimately prevail, but whether

Plaintiff is entitled to offer evidence to support his claims. Beedle v. Wilson, 422 F.3d 1059, 1063

(10th Cir. 2005).

         III. Analysis

         A. Municipal liability standards. Section 1983 provides a remedy against any person who,

acting under color of state law, deprives an individual of a right secured by the Constitution and

laws of the United States. 42 U.S.C. § 1983. A local government “may not be sued under § 1983

for an injury inflicted solely by its employees or agent.” Waller v. City and Cty. of Denver,

___F.3d___, 2019 WL 3543115, *3 (10th Cir. Aug. 5, 2019) (quoting Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 694 (1978)). “[I]n other words, a municipality cannot be held liable under

§ 1983 on a respondeat superior theory.”3 Id. (quoting Monell, 436 U.S. at 691). Rather, the

government may only be held liable “when execution of a government’s policy or custom, whether

made by its lawmakers or by those whose edicts or acts may fairly be said to represent official

policy, inflicts the injury.” Id. (quoting Monell, 436 U.S. at 694.)

         Accordingly, to establish municipal liability, a plaintiff must first demonstrate a municipal

policy or custom, which may take one of the following forms:

          (1) a formal regulation or policy statement; (2) an informal custom amounting to a
         widespread practice that, although not authorized by written law or express
         municipal policy, is so permanent and well settled as to constitute a custom or usage
         with the force of law; (3) the decisions of employees with final policymaking
         authority; (4) the ratification by such final policymakers of the decisions—and the
         basis for them—of subordinates to whom authority was delegated subject to these

3
 “Municipality” as used here refers to a county as well as a city. Cf. Monell, 436 U.S. at 690 (finding “municipalities
and other local government units” are subject to § 1983 liability.)

                                                          4
        policymakers’ review and approval; or (5) the failure to adequately train or
        supervise employees, so long as that failure results from deliberate indifference to
        the injuries that may be caused.

Id. (quoting Bryson v. City of Okla. City, 627 F.3d 784, 788 (10th Cir. 2010)).

        After demonstrating a municipal policy or custom, a plaintiff must demonstrate “a direct

causal link between the policy or custom and the injury alleged.” Waller, 2019 WL 3543115, at

*4 (quoting Bryson v. City of Okla. City, 627 F.3d 784, 788 (10th Cir. 2010)). “Where a plaintiff

claims that the municipality has not directly inflicted an injury, but nonetheless has caused an

employee to do so, rigorous standards of culpability and causation must be applied to ensure that

the municipality is not held liable solely for the actions of its employees.” Id. (quoting Bd. of Cty.

Comm’rs v. Brown, 520 U.S. 397, 405 (1997)). “The causation element is applied with special

rigor when the municipal policy or practice is itself not unconstitutional, for example, when the

municipal liability claim is based upon inadequate training, supervision, and deficiencies in

hiring.” Id. (quoting Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760, 777 (10th

Cir. 2013)).

        On claims of inadequate hiring, training, or supervision, a plaintiff must also “demonstrate

that the municipal action was taken with ‘deliberate indifference’ as to its known or obvious

consequences.” Id. (quoting Brown, 520 U.S. at 407.) “Deliberate indifference is a stringent

standard of fault, requiring proof that a municipal actor disregarded a known or obvious

consequence of his action, … as a less stringent standard of fault for a failure-to-train claim would

result in de facto respondeat superior liability on municipalities.” Id. (citations and internal

quotation marks omitted.) The standard may be satisfied “when the municipality has actual or

constructive notice that its action or failure to act is substantially certain to result in a constitutional

violation, and it consciously or deliberately chooses to disregard the risk of harm.” Id. (quoting

Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998)). “In most instances, notice can be
                                                     5
established by proving the existence of a pattern of tortious conduct.” Id. Absent a pattern of

unconstitutional behavior, deliberate indifference may be found only “in a narrow range of

circumstances” where “a violation of federal rights is a highly predictable or plainly obvious

consequence of a municipality’s action or inaction.” Id. (quoting Brown, 520 U.S. at 409) (internal

quotation marks omitted.)

       B. Sufficiency of Plaintiff’s Allegations. After reviewing the allegations in the complaint

in light of the foregoing standards, the court concludes that the allegations fail to state a plausible

claim for relief against Sedgwick County.

       Plaintiff claims Sedgwick County provided “improper, lack of, or insufficient training and

supervision related … to: training of detention deputies to use only appropriate force, to recognize

when detainees are in a defenseless position, and to ignore comments of frustration from

detainees….” (Doc. 1 at 7.) A municipality’s culpability for a deprivation of rights “is at its most

tenuous where a claim turns on a failure to train.” Waller, 2019 WL 3543115, at *5 (quoting

Connick v. Thompson, 563 U.S. 51, 61 (2011)). The instant complaint says nothing at all about the

training or supervision that was provided to detention deputies prior to this incident. The allegation

that Sedgwick County provided “improper, [a] lack of, or insufficient training” about using “only

appropriate force” is sufficiently conclusory or vague that it fails to identify any concrete

deficiency. In this day and age, it is implausible that officials operating a detention facility of any

size would fail to provide any training about constitutional limits on the use of force, and the

complaint does not allege that to be the case here. Rather, it generically claims the training was

lacking or insufficient without actually identifying the deficiency. It refers to recognizing when

“detainees are in a defenseless position,” but fails to explain that assertion or how Sedgwick

County’s training on the use of force could have caused a deputy to conclude it was appropriate to



                                                  6
punch a handcuffed detainee in the face from behind. In the context of a Monell claim based on

failure-to-train, Plaintiff’s allegations are insufficient to plausibly state a claim. Cf. Wray v. City

of New York, 490 F.3d 189, 196 (2d Cir. 2007) (plaintiff “must identify a specific deficiency in the

city’s training program and establish that that deficiency is ‘closely related to the ultimate injury’”)

(citation omitted); Schwers v. City of Albuquerque, 2015 WL 13306196, *4 (D. N.M. Oct. 5, 2015)

(allegation that city failed to provide “training on less-than-lethal force” failed to identify a specific

deficiency). In this respect, the complaint fails to adequately identify a policy of failing to train

deputies and fails to allege facts to show that the inadequate training, and not the conduct of an

individual deputy, was the moving force behind the alleged violation. See Speck v. Wiginton, 606

F. App’x 733, 736 (5th Cir. 2015) (plaintiff failed to state a plausible claim where he alleged no

facts about the content of the excessive force training provided and merely asserted that insufficient

training was “apparent” from the facts of the case.)

        The complaint also fails to allege facts showing that Sedgwick County was deliberately

indifferent to the consequences of the allegedly inadequate training.              To show deliberate

indifference on this type of claim, “a pattern of similar constitutional violations by untrained

employees is ordinarily necessary,” because without the notice provided by a pattern the county’s

decisionmakers “can hardly be said to have deliberately chosen a training program that will cause

violations of constitutional rights.” Id. (quoting Connick, 563 U.S. at 62) (internal quotations

marks and punctuation omitted.) Plaintiff does not allege a pattern, but instead invokes the

exception for the “narrow range of circumstances” in which the unconstitutional consequences of

a failure to train are “highly predictable” and “patently obvious.” Waller, 2019 WL 3543115, at

*5 (citations omitted.) But the complaint fails to identify such circumstances. It is not “patently

obvious” that excessive force of the type alleged is a highly predictable result of failing to



                                                    7
specifically explain to deputies it is not appropriate to punch detainees in the face when they are

handcuffed or in retaliation for expressing frustration. Waller, 2019 WL 3543115, at *4 (specific

or extensive training hardly seems necessary to put deputy sheriffs on notice “that they may not

violently assault a restrained detainee who is not acting in a threatening manner.”) Even assuming

the truth of Plaintiff’s allegations concerning the use of force by Sergeant Alexander, no facts are

alleged in the complaint to show that the incident was in fact the product of a training deficiency

rather than individual misconduct. Id. at *7 (“Even an untrained law enforcement officer should

have been well aware that any use of force in this situation – where a restrained detainee was

simply addressing a judge at a hearing in a polite, calm voice – was inappropriate. This case does

not involve technical knowledge or ambiguous ‘gray areas’ in the law that would make it ‘highly

predictable’” that a deputy would need additional training to know how to handle the situation

correctly); Barney v. Pulsipher, 143 F.3d 1299, 1308 (10th Cir. 1998) (“Specific or extensive

training hardly seems necessary for a jailer to know that sexually assaulting inmates is

inappropriate behavior.”) Plaintiff has failed to allege facts showing that Sedgwick County was

deliberately indifferent to the need for further training on the use of force.

       The court finds Plaintiff’s allegations that Sedgwick County “failed to properly supervise

or sufficiently … supervise its detention deputies” (Doc. 1 at 7) suffers from the same deficiencies

outlined above. These conclusory allegations fail to explain how the supervision provided by

Sedgwick County was deficient, how it caused the alleged violation, and how Sedgwick County

was deliberately indifferent to the consequences of deficient supervision. See Canday v. Unif.

Gov’t of Wyandotte Cty./Kansas City, Kansas, 68 F. App’x 165, 166 (10th Cir. 2003) (conclusory

allegation that officers “did not have the proper training or supervision” failed to support claim).

Finally, insofar as Plaintiff alleges that “such failures were authorized, ratified or tolerated by”



                                                  8
Sedgwick County, the allegations are similarly conclusory, with no supporting facts showing how

Sedgwick County authorized or ratified the alleged violation. For all of the foregoing reasons, the

complaint fails to state a valid claim for relief against Sedgwick County under § 1983.

       Plaintiff’s response asks that he be given leave to amend the complaint in the event the

court finds the complaint is insufficient to state a claim. (Doc. 20 at 5.) Plaintiff has not attached

a proposed amended complaint or suggested how he will cure the deficiencies indicated above.

The court declines to grant the request for leave under these circumstances. Plaintiff is free to seek

leave to amend the complaint in accordance with the local rules.

       IV. Conclusion

       The motion to dismiss (Doc. 12) by Defendants Board of County Commissioners of

Sedgwick County and Sheriff Jeff Easter is GRANTED.               Count Two of the complaint is

DISMISSED for failure to state a claim upon which relief can be granted.

       IT IS SO ORDERED this 3rd day of September, 2019.



                                                      _____s/ John W. Broomes__________
                                                      JOHN W. BROOMES
                                                      UNITED STATES DISTRICT JUDGE




                                                  9
